Citation Nr: 9927536	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-14 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Waiver of loan guaranty indebtedness, to include the 
propriety of the debt.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel








REMAND

The veteran had active service from May 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
August 1997, which denied waiver of recovery of a loan 
guaranty indebtedness, on the basis that misrepresentation 
was shown in the creation of the debt, a statutory 
prohibition against waiver.  

In October 1989, the Board denied the veteran's claim for 
waiver of the loan guaranty indebtedness, on the basis that 
"material fault" was shown in the creation of the 
overpayment.  Subsequently, the pertinent law and regulation 
were revised to omit material fault as an automatic bar to 
waiver; the current statutory bars to waiver are fraud, 
misrepresentation or bad faith.  38 U.S.C.A. § 5302(b) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 1.964, 1.965 (1998).  In 
January 1997, the veteran requested reconsideration of his 
claim pursuant to the new legal standard, and in August 1997, 
the Committee reconsidered the veteran's claim, but denied it 
on the basis of misrepresentation.  However, the file does 
not reflect whether the case was referred to the Inspector 
General or the Regional Counsel for further action, as 
directed for cases involving fraud and misrepresentation, or 
the outcome of any such referral.  38 C.F.R. §§ 1.962(b), 
1.965(b)(1) (1998).  

Additionally, there are several other matters that must be 
clarified before final appellate consideration of this case 
can proceed.  First of all, the claims file was not 
accompanied by the loan guaranty file, and the status of the 
loan guaranty file is unknown.  According to an electronic 
mail dated in April 1997, the loan guaranty file had been 
missing, and had possibly been combined with the claims file.  
It is unclear whether the author meant that the contents had 
been incorporated into the claims file, or that the loan 
guaranty file itself had been filed in the claims file.  
However, the author referred to files (plural), and, in 
either event, the information in the file is incomplete, 
lacking important evidence such as the September 1980 report 
of a field examination, and the RO must attempt to locate the 
loan guaranty file.  To this end, it appears that the claims 
file has been located variously in San Juan, Puerto Rico, and 
Columbia, South Carolina.  

Further, the veteran has disputed the validity of the debt, 
claiming that VA did not lose any money in the sale of the 
house, and, therefore, there was no loss.  The validity of 
the debt is implicit in the issue of waiver of recovery of 
the overpayment.  See Schaper v. Derwinski, 1 Vet.App. 430 
(1991).  Although in September 1997, he was provided an 
explanation of the calculation of the debt, he has continued 
to voice his objections as to the validity of the debt, and 
this matter must be incorporated into the appeal.  In 
addition, the file contains a letter dated in January 1981 
from VA to a mortgage company, informing the mortgage company 
that due to false information provided on the loan 
application, VA was relieved of liability under the guaranty, 
and requested that the mortgage company reimburse VA for the 
amount of the loan guaranty.  The file does not clearly 
reflect the outcome of this demand, which may potentially 
affect the validity of the debt.  

Additionally, the veteran has requested that he be furnished 
a copy of the tape of his hearing before a hearing officer, 
held in Columbia, South Carolina, on May 21, 1997.  Although, 
in response, he was furnished a transcript of the hearing, as 
he has subsequently made clear, he is requesting a copy of 
the actual tape of the hearing.  This request appears to 
relate to testimony of his that, according to the transcript, 
he lived in "Redford" immediately prior to entering into 
the agreement to purchase the house in question.  The veteran 
claims he never lived in "Redford"; thus, he disputes the 
accuracy of the transcription in this respect.  His view of 
the importance of this information is bolstered by the 
statement of the case, which includes the following, in its 
arguments in support of misrepresentation:  "The veteran 
indicated. .. . that before buying the property he used to 
live in Redford (not clear where this is located).  A change 
of residence from one country to another generally implies 
careful planning. . . ."  Since the RO acknowledged that it 
was unaware of the location of Redford, we fail to see how it 
could be assumed that it was in another country, nor do we 
see the significance of the location of his residence 
immediately prior to and at the time of the loan agreement.  
Nevertheless, the RO used the information against the 
veteran, and since he disputes the accuracy of the 
transcription, the RO must furnish him a copy of the tape.  

Further, the veteran is free to provide a statement of the 
location of his residence at the time immediately preceding 
his purchase of the subject property.  He also has the right 
to submit other evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Finally, the 
RO is advised that the Court has found that a remand 
"confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain the loan guaranty 
file, if extant, and associate it with the 
claims folder for the duration of this 
appeal.  

2.  The RO should provide the appellant, 
per his request, with a copy of the tape 
of the hearing held May 21, 1997, in the 
Columbia, South Carolina, RO, and not 
simply the typed transcript.  This is 
because the veteran disputes the accuracy 
of the transcription of certain testimony, 
which the RO used against the veteran in 
its determination, specifically, that he 
lived in a place called "Redford" 
immediately prior to buying the subject 
property.

3.  The RO should notify the appellant 
that he may submit a statement of the 
location of his residence immediately 
prior to and while entering into the 
contract to purchase the subject property 
in March and April, 1978, and/or any other 
relevant evidence and argument in support 
of his claim.  

4.  The RO should address the issue of the 
validity of the debt, in view of the 
veteran's contentions in that regard that 
the VA did not lose any money in the 
transaction, and the other evidence of 
record, including the January 1981 letter 
from VA to a mortgage company, requesting 
that the mortgage company reimburse VA for 
the amount of the loan guaranty, as well 
as the final outcome of that request.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.   

6.  If the RO finds the debt to be valid, 
the veteran should be informed of this 
determination.  In addition, the RO should 
review whether the debt should be waived; 
if fraud or misrepresentation forms the 
basis for the denial, the RO should 
document whether the case was referred to 
the Inspector General or the Regional 
Counsel for further action, pursuant to 
38 C.F.R. §§ 1.962(b), 1.965(b)(1) (1998).   

7.  If the issue as to any matter remains 
adverse to the veteran he should be 
furnished a supplemental statement of the 
case which addresses both the validity of 
the debt and the request for waiver, 
discusses all relevant evidence, and 
provides the relevant law and regulations.
 
After affording the appellant an opportunity to respond, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order.  While regretting the 
delay involved in remanding this case, it is felt that to 
proceed with a decision on the merits at this time would not 
withstand Court scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












